United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-3770
                       ___________________________

                               Justice Network Inc.

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

 Craighead County; David Boling, Judge, in his individual and official capacity;
Tommy Fowler, Judge, In his individual and official capacity; Bay, City of; Bono,
  City of; Brookland, City of; Caraway, City of; Cash, City of; Egypt, City of;
           Jonesboro, City of; Lake City, Arkansas; Monette, City of

                     lllllllllllllllllllllDefendants - Appellees

                            ------------------------------

                Lawyers’ Committee for Civil Rights Under Law

                lllllllllllllllllllllAmicus on Behalf of Appellant(s)
                                      ____________

                   Appeal from United States District Court
                for the Eastern District of Arkansas - Jonesboro
                                 ____________

                            Submitted: April 17, 2019
                              Filed: July 26, 2019
                                 ____________

Before SMITH, Chief Judge, KELLY and KOBES, Circuit Judges.
                              ____________
SMITH, Chief Judge.

       The Justice Network Inc. (TJN) appeals from the district court’s1 dismissal of
its 42 U.S.C. § 1983 suit against Judge David Boling, in his individual and official
capacity; Judge Tommy Fowler, in his individual and official capacity; Craighead
County, Arkansas; the City of Jonesboro; and the Cities of Bay, Bono, Brookland,
Caraway, Cash, Egypt, Lake City, and Monette.2 The suit arises from Craighead
County District Judges Boling and Fowler’s implementation of an Amnesty Program
forgiving all fees that probationers owed to TJN for probation services. We hold that
Judges Boling and Fowler are entitled to judicial immunity on TJN’s claims.
Additionally, we hold that Judges Boling and Fowler are state government officials
whose actions are not attributable to Craighead County or the City Defendants.
Accordingly, we affirm the district court’s dismissal of TJN’s § 1983 suit.

                                      I. Background3
       TJN is a private probation company, and it offers services to probation clients
in Craighead County. Services offered to the probation clients include program and
counseling coordination, public service work, random drug screening, curfew
monitoring, or any other condition of probation ordered by the court. TJN also offers
a variety of classes to its probation clients, including life skills, parenting skills, anger
management, alcohol safety school, and drug offender school.




       1
       The Honorable James M. Moody Jr., United States District Judge for the
Eastern District of Arkansas.
       2
      We refer to the City of Jonesboro and the Cities of Bay, Bono, Brookland,
Caraway, Cash, Egypt, Lake City, and Monette collectively as “the City Defendants.”
       3
        “We recite these facts as alleged in [TJN’s] complaint and assume them to be
true.” Awnings v. Fullerton, 912 F.3d 1089, 1094 n.3 (8th Cir. 2019).

                                            -2-
       Since 1997, TJN has provided probation services to probation clients under the
jurisdiction of the district and circuit courts of Craighead County. Since that time, it
has also provided probation services to probation clients under the jurisdiction of the
City Defendants’ courts (“City Courts”). TJN’s Jonesboro branch employed 12 full-
time employees, all residents of Craighead County.

       From 1997 until February 3, 2017, all misdemeanor offenders who had been
charged in Craighead County District Court (“District Court”) or the City Courts, and
who required probation services, were placed under TJN’s supervision. TJN
contracted individually with each probation client. The Probation Fee Agreement set
forth a $35 monthly fee for probation services and included a $15 monthly fee for the
supervision of public service work (a typical condition of probation). A court order
issued in conjunction with the Probation Fee Agreement directed each probation
client to pay all probation supervision fees to TJN for each month of supervised
probation.

       If the probation client failed to abide by the probation order and failed to
complete his or her court-ordered special conditions, TJN would file an affidavit with
the court indicating what conditions were not completed. The Craighead County
prosecutor and the judge would then countersign the affidavit. The judge of the
District Court would order the probationer to pay restitution for all outstanding fees
owed to TJN. The same process was followed in the City Courts, including the court
order directing the probationer to pay fees to TJN. For cases pending in the District
Court, the District Court would collect the fees that the probation clients owed to TJN
and forward those funds to TJN. For cases pending in the City Courts, the City Courts
would collect the fees that the probation clients owed and forward those funds to
TJN. This system operated for nearly 20 years, from 1997 until 2016.

       In early 2016, Judges Boling and Fowler were elected Craighead County
District Judges. During the election, Judge Boling stated that if he were elected, he

                                          -3-
would end the use of TJN’s probation services in his court. Likewise, Judge Fowler
stated during his campaign that he opposed the privatization of probation services.

       On August 11, 2016, Judge Boling was reported in a local newspaper as stating
“that he dismissed the case of one defendant on probation and ‘purged’ the remaining
debt that had not paid.” Compl. at 13, ¶ 81, Justice Network, Inc. v. Craighead Cty.,
No. 3:17-cv-00169-JM (E.D. Ark. June 30, 2017), ECF No. 1. This “purged” debt
included court costs and fees that the defendant owed to TJN pursuant to a contract
between the defendant and TJN. On August 12, 2016, the local newspaper reported
that Judge Boling said he would “consider nonpayment cases on a case-by-case
basis.” Id. at 14, ¶ 84.

        On December 7, 2016, the local newspaper reported that Judges “Fowler and
Boling planned to implement an ‘Amnesty Program’ in January and February 2017.”
Id. at ¶ 86. “As part of that program, [Judges] Fowler and Boling met with probation
offenders who had outstanding fines that were due, to discuss payment options.” Id.
at ¶ 87.

       On January 26, 2017, the local newspaper reported that Judges Fowler and
Boling had implemented a “temporary amnesty program,” which “allow[ed] offenders
who were delinquent on their payments to reset their payment plan.” Id. at ¶ 88. The
fees owed to TJN were summarily stricken from each new order of probation. Judges
Boling and Fowler forgave the fees owed to TJN as part of the “Amnesty Program.”
Id. at ¶ 90. Judges Fowler and Boling also instituted a “Jail Credit” program. Id. at
¶ 91. This program forgave the costs owed to the court and fees owed to TJN in lieu
of time served in prison. “[M]any of the probation clients given ‘Jail Credit’ were
never incarcerated.” Id. at 15, ¶ 93.

      As a result of the Amnesty Program, and the consequent loss of revenue, TJN
has ceased all operations in Craighead County and has been forced to terminate its 12

                                         -4-
employees. TJN has suffered significant economic loss and will continue to sustain
that loss in the future if the Amnesty Program continues.

       TJN brought suit against Judges Boling and Fowler; Craighead County; and the
City Defendants pursuant to 42 U.S.C. § 1983 for violations of the Contracts Clause,
U.S. Const. art. I, § 10, and the Takings Clause, U.S. Const. amend. V. TJN also
alleged violations of the Arkansas Constitution’s Takings Clause. See Ark. Const. art.
II, § 22. TJN sought a declaratory judgment that the defendants effectuated a custom
and policy of annulling fees owed by probation clients to TJN, in violation of Article
1, Section 10 and the Fifth Amendment to the United States Constitution and Article
2, Section 17 and Article 2, Section 22 of the Arkansas Constitution. It also sought
injunctive relief enjoining the defendants from executing a custom and policy of
annulling fees owed by probation clients to TJN.

      The defendants moved to dismiss the complaint for failure to state a claim. See
Fed. R. Civ. P. 12(b)(6).

       The district court granted the defendants’ motions to dismiss. First, the court
found that Judges Boling and Fowler are entitled to absolute judicial immunity
against all of TJN’s claims because “[u]nless judges act completely outside all
jurisdiction, they are absolutely immune from suit when acting in their judicial
capacity.” Justice Network, Inc. v. Craighead Cty., No. 3:17-cv-00169-JM, 2017 WL
5762397, at *2 (E.D. Ark. Nov. 28, 2017) (citing Martin v. Hendren, 127 F.3d 720,
721 (8th Cir. 1997)). The court also noted, “In Arkansas, ‘[a]ll courts of record,
district courts, and city courts . . . shall have the authority to suspend the imposition
of sentences or the imposition of fines, or both, in all criminal cases pending before
the courts unless specifically prohibited by law.’” Id. (alteration and ellipsis in
original) (quoting Ark. Code Ann. § 16-90-115). According to the district court,
Arkansas law also provides that “ [d]uring a period of . . . probation, upon the petition
of a probation officer or a defendant or upon the court’s own motion, a court may: (1)

                                          -5-
Modify a condition imposed on the defendant.” Id. (alteration and ellipsis in original)
(quoting Ark. Code Ann. § 16-93-312). The district court concluded that the judicial
decisions “modifying, suspending or terminating the terms of probation, previously
imposed by the Court, are judicial acts.” Id. (citing John Chism Bail Bonds, Inc. v.
Pennington, 656 F. Supp. 2d 929 (E.D. Ark. Aug. 31, 2009) (finding the judge
defendants were acting in a judicial capacity, and were entitled to absolute immunity,
when they signed and enforced a court order disallowing “credit bonding”)).

        Second, the district court granted Craighead County and the City Defendants’
motions to dismiss because “[s]tate district court judges are state government officials
and are not employees of the cities. Further, even if the judges were employees of the
cities, Judge Boling and Judge Fowler’s judicial decisions were ‘not a final policy
decision of a type creating municipal liability under § 1983.’” Id. (internal citations
omitted).

       Finally, the court concluded that TJN’s remaining claims for unjust enrichment,
ratification, and supervisory liability also failed because

      [n]o supervisor or employee relationship exists between the judges and
      the City and County defendants. Plaintiff failed to state any facts which
      would support a finding that the City or County defendants had any
      authority or control over the judges. And, the probation services at issue
      were provided to the probation clients. Plaintiff has failed to state facts
      which demonstrate that the City or County defendants received
      something of value to which they were not entitled by the forgiveness
      of a debt owed by the probation clients to the Plaintiff.

Id.




                                          -6-
                                    II. Discussion
       On appeal, TJN argues that the district court erred in dismissing its claims
against Judges Boling and Fowler using judicial immunity. TJN argues that the
judges’ termination of TJN as probation services provider and forgiveness of fees due
it were not judicial acts but instead administrative decisions. TJN also argues that
Judges Boling and Fowler were authorized policymakers whose actions are
attributable to Craighead County and the City Defendants; therefore, the district court
erred in dismissing TJN’s claims against the municipal defendants.

      We review de novo the district court’s dismissal of TJN’s complaint pursuant
to Federal Rule of Civil Procedure 12(b)(6). Grand River Enters. Six Nations, Ltd. v.
Beebe, 574 F.3d 929, 935 (8th Cir. 2009).

                               A. Judicial Immunity
       We first consider TJN’s argument that Judges Boling and Fowler are not
entitled to judicial immunity.

       “[J]udicial immunity is an immunity from suit, not just from ultimate
assessment of damages.” Mireles v. Waco, 502 U.S. 9, 11 (1991) (per curiam). It “is
not overcome by allegations of bad faith or malice, the existence of which ordinarily
cannot be resolved without engaging in discovery and eventual trial.” Id. “A judge
is immune from suit, including suits brought under section 1983 to recover for alleged
deprivation of civil rights, in all but two narrow sets of circumstances.” Schottel v.
Young, 687 F.3d 370, 373 (8th Cir. 2012) (citing Mireles, 502 U.S. at 11–12). “First,
a judge is not immune from liability for nonjudicial actions, i.e., actions not taken in
the judge’s judicial capacity. Second, a judge is not immune for actions, though
judicial in nature, taken in the complete absence of all jurisdiction.” Mireles, 502 U.S.
at 11–12 (internal citations omitted).



                                          -7-
                                    1. Judicial Capacity
        “[T]he factors determining whether an act by a judge is a ‘judicial’ one relate
to the nature of the act itself, i.e., whether it is a function normally performed by a
judge, and to the expectations of the parties, i.e., whether they dealt with the judge in
his judicial capacity.” Stump v. Sparkman, 435 U.S. 349, 362 (1978). In examining
these factors, “if only the particular act in question were to be scrutinized, then any
mistake of a judge in excess of his authority would become a ‘nonjudicial’ act,
because an improper or erroneous act cannot be said to be normally performed by a
judge.” Mireles, 502 U.S. at 12. But “[i]f judicial immunity means anything, it means
that a judge ‘will not be deprived of immunity because the action he took was in error
. . . or was in excess of his authority.’” Id. at 12–13 (ellipsis in original) (quoting
Stump, 435 U.S. at 356). “[T]he relevant inquiry is the ‘nature’ and ‘function’ of the
act, not the ‘act itself.’” Id. at 13 (quoting Stump, 435 U.S. at 362). This means that
to determine whether an act is judicial, courts “look to the particular act’s relation to
a general function normally performed by a judge.” Id.

       Arkansas statutory law creates and circumscribes the judicial sentencing power
of district courts and city courts.

      A district court or city court may:

      (A) Place a defendant on probation or sentence him or her to public
      service work; and

      (B) As a condition of its order, require the defendant to pay a:

             (i) Fine in one (1) or several sums; and

             (ii) Probation fee or a public service work supervisory fee
             in an amount to be established by the district court or city
             court.



                                            -8-
Ark. Code Ann. § 5-4-322(a)(1). In addition, “[t]he court may discharge the defendant
from probation at any time.” Id. § 16-93-314(a)(1). And, district courts and city courts
possess the “authority to suspend the imposition of sentences or the imposition of
fines, or both, in all criminal cases pending before the courts unless specifically
prohibited by law.” Id. § 16-90-115(a). Finally, “upon the court’s own motion, a court
may . . . [m]odify a condition [of probation] imposed on the defendant.”
Id. § 16-93-312(a)(1).

       Did Judge Boling’s and Judge Fowler’s dismissal of probationers’ cases,
“purging” of fees that probationers owed, and resetting payment plans for delinquent
probations via court order sufficiently relate to these general functions? We conclude
that they did. The judges’ reviewing of individual probationers’ cases and amending
of probation orders are related to the district court’s authorized functions of placing
a defendant on probation, requiring a defendant to pay a probation fee, discharging
a defendant from probation at the court’s discretion, suspending the imposition of a
defendant’s fine, and modifying a defendant’s condition of probation.

       TJN attempts to analogize this case to cases in which courts have held that
judges who make staffing decisions engage in administrative personnel decisions, not
official judicial acts protected by judicial immunity.4 These cases are inapposite.


      4
         See, e.g., Forrester v. White, 484 U.S. 219, 229 (1988) (holding that a judge’s
demotion and discharge of a court employee were administrative acts not protected
by judicial immunity); McMillan v. Svetanoff, 793 F.2d 149, 155 (7th Cir. 1986)
(“Hiring and firing of employees is typically an administrative task . . . .The decision
to fire the plaintiff did not involve judicial discretion; in other words, the judge did
not utilize his education, training, and experience in the law to decide whether or not
to retain plaintiff.”); Goodwin v. Circuit Court of St. Louis Cty., Mo., 729 F.2d 541,
549 (8th Cir. 1984) (holding county judge’s decision to transfer hearing officer not
“official judicial act” but rather “administrative personnel decision”); Clark v.
Campbell, 514 F. Supp. 1300, 1302–03 (W.D. Ark. 1981) (holding county judge, in
hiring or firing county employees, is not exercising a judicial function but, rather, is

                                          -9-
TJN’s complaint states that the judges “dismissed” the probationers’ cases, Compl.
at 13, ¶ 81; “‘purged’ the remaining debt that had not been paid,” id., and entered
“Order[s]” that permitted probationers to “reset their payment plan” where all fees
owed were “forgiven” in lieu of time served. Id. at 14, ¶¶ 89, 88, 90. TJN does not
allege that these orders mentioned TJN as an independent contractor or employee of
the court or the judges; in fact, it alleges that their fee agreement contract was
“stricken” from the judges’ orders and not mentioned at all. Id. at ¶ 89. TJN alleges
conduct by the judges that constitute judicial acts, not employment decisions.

       Furthermore, there was no employment relationship or contract for services
between the judges, Craighead County, or the City Defendants, nor did the judges
ever “terminate” TJN’s work in their orders; this is because the contractual
relationship at issue is between TJN and the probationers. The complaint provides
that “[e]ach probation client enters into a contract with [TJN], agreeing to pay
probation fees in exchange for services provided, such as drug screenings and
classes.” Id. at 1, ¶ 1.5

      While a district court or city court “may contract” with a probation services
provider “[u]pon request of the district court judge or city court judge,” Ark. Code

performing administrative and ministerial duties and thus cannot claim judicial
immunity with respect to a civil rights action arising out of those activities);
Atcherson v. Sienbenmann, 458 F. Supp. 526, 538 (S.D. Iowa 1978) (supervising and
terminating a probation officer was not acting in a judicial capacity and thus was not
protected by absolute immunity from a civil rights action brought by the probation
officer), vacated on other grounds, 605 F.2d 1058 (8th Cir. 1979).
      5
        See also id. at 2, ¶ 3 (“Boling and Fowler have unilaterally decreed that [TJN]
is not entitled to fees owed under the contracts between each probation client and
[TJN].”); id. at 2, ¶ 4 (“As a direct result of Fowler’s and Boling’s interference in the
contractual relationship between [TJN] and the probation clients . . . .”); id. at 9, ¶ 46
(“[TJN] contracted individually with each probation client. The Probation Fee
Agreement contains, inter alia, a $35 monthly fee for probation services.”).

                                          -10-
Ann. § 16-17-127(a), the complaint does not allege that either Judge Boling or Judge
Fowler made such a request. In fact, the complaint shows that neither judge wanted
to use the services.

     Therefore, this case is not analogous to those cases relied upon by TJN in
which judges have terminated employees.

                                      2. Jurisdiction
       In examining whether a judge acted “in the complete absence of all
jurisdiction,” “[t]he Supreme Court has instructed us to construe broadly ‘the scope
of the judge’s jurisdiction . . . where the issue is the immunity of a judge.’” Schottel,
687 F.3d at 373 (ellipsis in original) (quoting Stump, 435 U.S. at 356). “[A]n
action—taken in the very aid of the judge’s jurisdiction over a matter before
him—cannot be said to have been taken in the absence of jurisdiction.” Mireles, 502
U.S. at 13.

       TJN argues that Arkansas law makes the Department of Corrections the entity
responsible for the administration of probation services. See Ark. Code Ann.
§ 12-27-124(a) (“The purpose of this act is to establish a Division of Community
Correction that shall assume the management of all community correction facilities
and services, execute the orders of the criminal courts of the State of Arkansas, and
provide for the supervision, treatment, rehabilitation, and restoration of adult
offenders as useful law-abiding citizens within the community.”). While this statute
places the Department of Corrections in supervision of offenders, it does not
authorize the Department of Corrections to alter the terms of supervision for
offenders. Instead, the Arkansas Constitution grants state district courts “original
jurisdiction, concurrent with [state] Circuit Courts, of misdemeanors” and any
criminal jurisdiction as provided by the Arkansas General Assembly. Ark. Const.
amend. 80, §§ 7(B), 10; see also Ark. Code Ann. § 16-88-101 (same). State district
courts also enjoy “original [and exclusive] jurisdiction . . . for the trial of violations

                                          -11-
of ordinances of any town, city, or county within the territorial jurisdiction of the
district court.” Ark. Code Ann. § 16-88-101(a)(4).

       A court may sentence a misdemeanor offender to probation. See id. § 5-4-301
(“Crimes for which suspension or probation prohibited—Criteria for suspension or
probation in other cases.”). As explained supra, “[a] district court or city court may:
(A) Place a defendant on probation . . . ; and (B) As a condition of its order, require
the defendant to pay a: (i) Fine . . . ; and (ii) Probation fee or a public service work
supervisory fee.” Id. § 5-4-322(a)(1). “A condition of probation shall be closely
monitored and supervised by the district court or city court or by a probation officer.”
Id. § 5-4-322(a)(3)(A).

       Based on these statutory provisions, we hold that Judges Boling and Fowler did
not act in a clear absence of their jurisdiction because Arkansas law provides that the
state district court and city courts have jurisdiction to modify or dismiss probation
sentences and conditions of the misdemeanor offenders.

                        3. Conclusion on Judicial Immunity
      Because Judges Boling and Fowler acted within their judicial capacity and did
not act in the complete absence of all jurisdiction, we hold that the district court
correctly dismissed the damages claims against them based on judicial immunity. See
Mireles, 502 U.S. at 11–12.

                       B. Injunctive and Declaratory Relief
      Our conclusion that Judges Boling and Fowler are entitled to judicial immunity
does not resolve whether TJN may seek injunctive and declaratory relief. In addition
to monetary damages, TJN sought: (1) a declaratory judgment that the defendant
judges created a custom and policy with the Amnesty Program; and (2) an injunction
prohibiting the defendant judges from implementing their custom and policy using
the Amnesty Program. See Compl. at 25, ¶¶ d–e.

                                         -12-
       On appeal, TJN argues that it is entitled to injunctive relief because the judges’
conduct was not a judicial act. Appellant’s Br. at 54 (citing 42 U.S.C. § 1983;
LeClerc v. Webb, 419 F.3d 405 (5th Cir. 2005) (injunctive relief not barred when
judges act in enforcement capacity)). It also argues that declaratory relief is available
in actions brought against judicial officials. Id. at 55–56 (citing Brandon E. ex rel.
Listenbee v. Reynolds, 201 F.3d 194, 197 (3d Cir. 2000); Ward v. City of Norwalk,
640 F. App’x 462, 467 (6th Cir. 2016); Francis v. Pellegrino, 224 F. App’x 107, 108
(2d Cir. 2007) (summary order)).

       Judge Boling and Judge Fowler respond that judicial immunity prohibits TJN’s
claims for declaratory and injunctive relief. Specifically, they argue that their absolute
judicial immunity bars all relief.

       In Pulliam v. Allen, the Supreme Court held that a judicial officer acting in his
or her judicial capacity is not immune from actions under § 1983 seeking prospective
injunctive relief. 466 U.S. 522, 541–42 (1984). Congress responded to Pulliam in
1996 by amending § 1983 to abrogate its holding.6 Section 1983 provides that “in any
action brought against a judicial officer for an act or omission taken in such officer’s
judicial capacity, injunctive relief shall not be granted unless a declaratory decree was
violated or declaratory relief was unavailable.” 42 U.S.C. § 1983. In other words,
“judicial immunity typically bars claims for prospective injunctive relief against
judicial officials acting in their judicial capacity. Only when a declaratory decree is
violated or declaratory relief is unavailable would plaintiffs have an end-run around



      6
       The Senate report indicates that the amendment “restores the doctrine of
judicial immunity to the status it occupied prior to . . . Pulliam” because Pulliam had
departed from “400 years of common-law tradition and weakened judicial immunity
protections.” S. Rep. 104–366, at *36–37, 1996 U.S.C.C.A.N. 4202, 4216.


                                          -13-
judicial immunity.” Ray v. Judicial Corr. Servs., Inc., No. 2:12-cv-02819-RDP, 2014
WL 5090723, at *3 (N.D. Ala. Oct. 9, 2014).

       In this case, TJN has not alleged that declaratory relief was unavailable or that
a declaratory decree was violated; thus, § 1983 bars TJN’s claim for injunctive relief.
See Lawrence v. Kuenhold, 271 F. App’x 763, 766 n.6 (10th Cir. 2008) (“[T]he
doctrine of judicial immunity now extends to suits against judges where a plaintiff
seeks not only monetary relief, but injunctive relief as well.”). The question then
becomes whether TJN is entitled to declaratory relief post-Pulliam and Congress’s
amendment to § 1983.

        Currently, most courts hold that the amendment to § 1983 does not bar
declaratory relief against judges. See, e.g., Severin v. Parish of Jefferson, 357 F.
App’x 601, 605 (5th Cir. 2009) (per curiam) (“[J]udicial immunity does not bar
declaratory relief . . . .”); Esensoy v. McMillan, No. 06-12580, 2007 WL 257342, at
*1 n.5 (11th Cir. Jan. 31, 2007) (per curiam) (“[J]udicial immunity protects the
Defendants only from Appellant’s request for injunctive relief. But § 1983 does not
explicitly bar Appellant’s request for declarative relief.”); Johnson v. McCuskey, 72
F. App’x 475, 477 (7th Cir. 2003) (“[T]he amendment to § 1983 limits the type of
relief available to plaintiffs who sue judges to declaratory relief.”); Bolin v. Story, 225
F.3d 1234, 1242 (11th Cir. 2000) (“[T]he 1996 amendment to § 1983 would limit the
relief available to plaintiffs to declaratory relief.”).

       The Tenth Circuit has concluded that “[t]he only type of relief available to a
plaintiff who sues a judge is declaratory relief, but not every plaintiff is entitled to this
remedy.” Lawrence, 271 F. App’x at 766 (emphasis added) (internal citation omitted).
“A declaratory judgment is meant to define the legal rights and obligations of the
parties in anticipation of some future conduct, not simply to proclaim liability for a
past act.” Id. (emphasis added). A complaint “seeking . . . a declaration of past



                                            -14-
liability” against a judge instead of “future rights” does not satisfy the definition of
“declaratory judgment” and renders declaratory relief unavailable. Id. “Furthermore,”
retrospective declaratory relief cannot “be granted as ‘[t]he Eleventh Amendment
does not permit judgments against state officers declaring that they violated federal
law in the past.’” Id. at 766 n.7 (quoting Johns v. Stewart, 57 F.3d 1544, 1553 (10th
Cir. 1995)).

       Thus, declaratory relief is limited to prospective declaratory relief. See, e.g.,
Davis v. Campbell, No. 3:13-cv-0693 LEK/ATB, 2014 WL 234722, at *9 (N.D.N.Y.
Jan. 22, 2014) (“The doctrine of judicial immunity also does not shield judges from
claims for prospective declaratory relief.[] In this case, plaintiff’s request for
declaratory relief is purely retrospective. She seeks a declaratory judgment that past
actions that occurred in the context of the Family Court proceedings violated her
constitutional rights.” (internal citation omitted)).

       Having reviewed the complaint, we conclude that TJN’s request for declaratory
relief is retrospective; as a result, TJN is not entitled to such relief under § 1983.
“Although [TJN] . . . refers to the judges’ actions as ‘policies,’ essentially, . . . [it] is
asking the court to invalidate the actions of [Judges Boling and Fowler].” Id.
(emphasis added); see also Compl. at 16, ¶ 101.

                              C. Municipal Defendants
      TJN next argues that the district court erred in dismissing its claims against
Craighead County and the City Defendants because “Judge Boling and Judge
Fowler’s actions were done pursuant to an official municipal policy and their conduct
caused a constitutional tort.” Appellant’s Br. at 49.

       “[A] municipality cannot be held liable solely because it employs a
tortfeasor—or, in other words, a municipality cannot be held liable under § 1983 on



                                            -15-
a respondeat superior theory.” Monell v. Dep’t of Soc. Servs. of City of N.Y., 436 U.S.
658, 691 (1978). “Instead, it is when execution of a government’s policy or custom,
whether made by its lawmakers or by those whose edicts or acts may fairly be said to
represent official policy, inflicts the injury that the government as an entity is
responsible under § 1983.” Id. at 694.

       TJN argues that Judges Fowler and Boling were authorized policymakers of
Craighead County and the City Defendants and that the judges’ actions should be
imputed to Craighead County and the City Defendants. But whether the judges’
actions should be imputed to the municipal defendants depends on whether the judges
are their employees.

       We recently addressed whether the Phillips County District Court Clerk “is a
state government official whose actions are not attributable to the City.” Evans v. City
of Helena-West Helena, Ark., 912 F.3d 1145, 1146 (8th Cir. 2019). In Evans, the
district court had dismissed a § 1983 complaint based on the clerk’s and Phillips
County District Court’s status as “state-government officials who are [not] employed
by [the City].” Id. We reversed and remanded for further proceedings, “conclud[ing]
that the complaint state[d] at least a plausible claim that the clerk was a city official
at the time of the alleged wrongdoing, in which case the City could be accountable
for actions of the clerk that establish or carry out an unconstitutional policy or custom
of the municipality.” Id. at 1147. This was because when the Arkansas General
Assembly established a pilot program creating a limited number of state-funded state
district court judgeships, Phillips County was not included in that program. Id. (citing
Ark. Code Ann. § 16-17-1101(8) (2008)). As a result, “[j]udges outside the pilot
program, like those in Phillips County, continued to be employees of the cities or
counties, or both, that they served.” Id. It was not until after the events alleged in the
complaint that Phillips County was “reorganized as [a] state district court[] and




                                          -16-
served by a state district court judge.” Id. (quoting Ark. Code Ann. § 16-17-
1112(a)(1) (2015)).

      Following the reasoning of Evans, we hold that Judges Boling and Fowler are
employees of the State of Arkansas, not Craighead County or the City Defendants.
Arkansas Code Annotated § 16-17-1111(a)(2) (2011) makes clear that the district
judgeships in Craighead County became “state district court judgeships” as of January
1, 2013, before the events in this case. It also makes clear that these judges are “state”
judges despite the cost-sharing requirements of § 16-17-1106(b)(1)(A). Id.

       Because Judges Boling and Fowler are not employees of Craighead County or
the City Defendants, their actions cannot be imputed to them. Therefore, the district
court correctly dismissed the claims against them.

                                 III. Conclusion
      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                          -17-